Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to May 04, 2016.  Please update the status of related cases in the preamble of the specification.
A reading of the specification reveals the point of novelty is a coffee drink sweetened with tagatose to inhibit a rise in blood glucose after a meal.  Presumably this would be in comparison with sweetening the coffee with sucrose but this has not been clearly claimed.  The Mitchell reference cited below compares the glycemic index of various sweeteners and tagatose is one of the lowest glycemic index sweeteners, about 3, with 92% of the sweetness of sucrose.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Turner.
Turner (2016/0263170) entitled "Natural Sweetener" teaches in the abstract, sweeteners containing tagatose have a lower glycemic index than other sweeteners.  In paragraph 15 the glycemic index of various sweeteners is compared to sucrose.  Tagatose is discussed in paragraphs 19-20.  In paragraph 21 the composition may contain coffee.  In paragraphs 40-41 the blood sugar curves are discussed including area under the curve calculations.  In paragraph 47 hot coffee with sweeteners and milk are shown.  Milk protein is further discussed in paragraph 62.  See claim 17.
The claims differ from Turner in that they include doses and more specific effects.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ tagatose rather than sucrose to sweeten coffee because tagatose is known to have a lower glycemic index than sucrose with nearly the same sweetness.  Regarding the amount of the coffee composition consumed, no doses are claimed to .



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prakash (2020/0331958) teaches compositions with tagatose and coffee.
Kang (J App Biol Chem) entitled "The Effects of Using Artificial Sweeteners and Coffee Grounds in Chocolate Filling on Quality Characteristics and Glycemic Index" teaches in the English abstract, tagatose sweetener and coffee grounds has a lower glycemic index than sugar.
Mitchell (Book:  Sweeteners and Sugar Alternatives in Food Technology) teaches characteristics of tagatose including sweetness and glycemic index.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/RALPH J GITOMER/Primary Examiner, Art Unit 1655